         Case 1:19-cv-00902-EAW Document 27 Filed 08/20/19 Page 1 of 5




                                    COUNTY OF ERIE
                                          MARK C. POLONCARZ
M IC HAEL A . SIRAGUSA                                                                              MICHELLE M. PARKER
                                                 COUNTY EXECUTIVE
 C OUNTY A TT ORNEY                                                                          FIRST ASSISTANT COUNTY ATTORNEY


                                               DEPARTMENT OF LAW
                                                                                                      JEREMY   C. TOTI
                                                                                             SECOND ASSISTANT COUNTY ATTORNEY


                                                  August 20, 2019




Via Facsimile (585.613.4325) & U.S. Mail
Hon. Elizabeth Wolford
United States District Court, WDNY - Rochester Division
United States Courthouse
I 00 State Street
Rochester, New York 14614

         Re:      Kearns, Michael P. v. Governor Andrew Cuomo, et al.
                  Our File No.: 7-20190009
                  W.D.N.Y. Case No.: 1:19-cv-00902-EA W

Dear Judge Wolford:

       Pursuant to your Text Order of August 19, 2019 (Dkt. No. 26), please be advised that
Linda Fang, Esq., representing the defendants, and we, representing the plaintiff, have consulted
and agreed to present the following proposed Briefing Schedule for your consideration.

BRIEFING SCHEDULE:

    I) Sept. 16, 20 I 9:
       a)      Plaintiffs reply in support of plaintiffs motion for a preliminary injunction due;
       b)      Plaintiffs opposition to defendants' motion to dismiss complaint due.

   2) Sept.27,2019:
      a)     Defendants' reply in support of defendants· motion to dismiss complaint due;
      b)     Responses to Immigration Law Reform Institute's amicus brief due;
      c)     Responses to Connecticut Attorney General's amicus brief due.

        I have included the deadlines for responses to the two aforementioned amicus curiae
briefs because both the defendants' attorneys and we request that our times to respond thereto be
extended from September 16, 2019 until and including September 27, 20 I 9.


   95 FRANKLIN STREET= ROOM 1634, BUFFALO, NEW YORK 14202- PHONE (716) 858-2208 = FAX (716)858-2281 (NOT FOR SERVICE)
                                                 WWW.ERIE.GOV
        Case 1:19-cv-00902-EAW Document 27 Filed 08/20/19 Page 2 of 5



Hon. Elizabeth Wolford
August 20, 2019
Page 2




        Finally, in light of the fact that the defendants proposed a September 27° due date for
their reply papers in support of their motion to dismiss the complaint that is beyond the
previously-scheduled September 25° oral argument date, plaintiff, with the consent of Ms. Fang,
respectfully requests that oral argument be rescheduled from September 25, 2019 at 2:00 p.m.
here in Buffalo until October 4, 2019 at 2:00 p.m. (or, at such other time on that date as is
convenient for the Court) here in Buffalo.

        Should the Court have any questions or concerns, please do not hesitate to contact me.
I anticipate filing this letter electronically with the Court's CM/ECF system, which will then
email this letter to the attorneys of record for the parties named as plaintiff and defendants
herein.

       Thank you for your consideration.

                                                    Very truly yours,

                                                    MICHAEL A. SIRAGUSA
                                                    Erie County Attorney


                                                    sf.@en
                                                    Assistant County Attorney
                                                    Direct Dial: (716) 858-2226
                                                    E-mail: Kenneth.Kirby@erie.gov
KRK/dld

cc:    George M. Zimmermann, Esq. (via first-class mail)
       Joel J. Terragnoli, Esq. (via first-class mail)
       Linda Fang, Esq. (via first-class mail)
       Christopher J. Hajec, Esq.(via first-class mail)
       Joshua Perry, Esq.(via first-class mail)
       Daniel T. Warren, Pro Se (via first-class mail)
        Case 1:19-cv-00902-EAW Document 27 Filed 08/20/19 Page 3 of 5



                                  CERTIFICATE OF SERVICE
         We hereby certify that on August 20, 2019 we electronically filed the foregoing with the
clerk of the District Court using its CM/ECF system, and on the same date we mailed a true copy
of the foregoing, via the United States Postal Service, to the following non-CM/ECF participant
at the following address, by depositing into a United States Postal Service receptacle/depository
provided for the same, a true copy of the foregoing, sealed in a postage prepaid, properly
addressed wrapper, addressed to the Plaintiff Pro Se as follows, which is his last known address:

                                   Daniel T. Warren, Pro Se
                                   836 Indian Church Road
                                   West Seneca, NY 14224


AND, we hereby certify that on August 20, 2019 we electronically filed with the clerk of District
Court using its CM/ECF system, and on the same date the court's CM/ECF system caused to be
  ( electronically) served the foregoing to the following CM/ECF participants at the following
                                        ( email) addresses:

                                George M. Zimmerman, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. 0. Address:
                                     Main Place Tower
                                         Suite 300A
                                      350 Main Street
                                 Buffalo, New York 14202
                                   Phone: (716) 853-8400
                           Email: Gcorgc.Zimmcrman@ag.ny.gov


                                   Joel J. Terragnoli, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                    Office &P. O. Address:
                                       Main Place Tower
                                           Suite 300A
                                        350 Main Street
                                  Buffalo, New York 14202
                                    Phone: (716) 853-8400
                               Email: Joel. Terragnoli@ag.ny.gov
         Case 1:19-cv-00902-EAW Document 27 Filed 08/20/19 Page 4 of 5



                                      Linda Fang, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. 0. Address:
                                 28 Liberty Street, 23" Floor
                                 New York, New York 10005
                                   Phone: (212)416-8656
                                Email: Linda.Fang@ag.ny.gov


        AND, we hereby certify that on August 20, 2019 we mailed a true copy of the foregoing
via the United States Postal Service, to each of the following non-CM/ECF participants at the
following addresses, by depositing into a United States Postal Service receptacle/depository
provided for the same, true copies of the foregoing, sealed in postage prepaid, properly addressed
wrappers, addressed to each of the following "amicus curiae" counsel at the following addresses,
which are their last known addresses:

                                  Christopher J. Hajec, Esq
          Attorney for Immigration Reform Law Institute, appearing "amicus curiae"
                                  Office & P. 0. Address:
                                  Christopher J. Hajec, Esq.
                             Immigration Law Reform Institute
                                 25 Massachusetts Ave. NW
                                          Suite 335
                                   Washington, DC 20001
                                   Phone: (202) 232-5590
                                   Email: chajec@irli.org


                                       Joshua Perry, Esq.
Special Counsel for Civil Rights for the Attorney General of the State of Connecticut, appearing
                                         amicus curiae"
                                    Office & P. O. Address:
                   Office of the Attorney General of the State of Connecticut
                                       Joshua Perry, Esq.
                                Special Counsel for Civil Rights
                                          P.O.Box 120
                                         55 Elm Street
                                      Hartford, CT 06106
                                     Phone: (860) 808-5372
                                  Email: Joshua.perry@ct.gov
       Case 1:19-cv-00902-EAW Document 27 Filed 08/20/19 Page 5 of 5



Dated: Buffalo, New York
       August 20, 2019

                                        MICHAEL A. SIRAGUSA, ESQ.
                                        Erie County Attorney and Attorney for
                                        Plaintiff Michael P. Kearns in his official
                                        capacity as Clerk of the County of Erie,
                                        New York

                                        By:    s/ Kenneth R. Kirby
                                        KENNETH R. KIRBY, ESQ.
                                        Assistant County Attorney, of Counsel
                                        95 Franklin Street, Suite 1635
                                        Buffalo, NY 14202
                                        Tel: (716) 858-2208
                                        Email: kenneth.kirby(@erie.gov

                                        By:    s/Thomas J. Navarro. Jr.
                                        THOMAS J. NAVARRO, JR.
                                        Assistant County Attorney, of Counsel
                                        95 Franklin Street, Suite 1635
                                        Buffalo, NY 14202
                                        Tel: (716) 858-2208
                                        Email: thomas.navarro@erie.gov
